Name: Commission Regulation (EC) No 54/2004 of 12 January 2004 amending Council Regulation (EC) No 747/2001 as regards the Community tariff quotas and reference quantities for certain agricultural products originating in Israel
 Type: Regulation
 Subject Matter: Asia and Oceania;  tariff policy;  international trade;  agricultural activity
 Date Published: nan

 Avis juridique important|32004R0054Commission Regulation (EC) No 54/2004 of 12 January 2004 amending Council Regulation (EC) No 747/2001 as regards the Community tariff quotas and reference quantities for certain agricultural products originating in Israel Official Journal L 007 , 13/01/2004 P. 0030 - 0039Commission Regulation (EC) No 54/2004of 12 January 2004amending Council Regulation (EC) No 747/2001 as regards the Community tariff quotas and reference quantities for certain agricultural products originating in IsraelTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95(1), and in particular Article 5(1)(b) thereof,Whereas:(1) An Agreement in the form of an Exchange of Letters has been concluded on 22 December 2003 between the European Community and the State of Israel concerning reciprocal liberalisation measures and the replacement of the Protocols Nos 1 and 2 to the EC-Israel Association Agreement. That new Agreement applies from 1 January 2004.(2) The new Protocol No 1 concerning the arrangements applicable to imports into the Community of agricultural products originating in Israel, hereinafter "the new Protocol No 1", provides for new tariff concessions and changes to the existing concessions laid down in Regulation (EC) No 747/2001, some of which fall within Community tariff quotas and reference quantities.(3) To implement the tariff concessions provided for in the new Protocol No 1, it is necessary to amend Regulation (EC) No 747/2001.(4) For the purpose of calculating tariff quotas for the first year of application, it should be provided that, where the quota period starts before the date on which the new Agreement enters into force, the tariff quota volumes are to be reduced in proportion to that part of the period which has already elapsed before that date.(5) In order to facilitate the management of certain existing tariff quotas provided for in Regulation (EC) No 747/2001, the quantities imported within the framework of those quotas should be taken into account for charging on the tariff quotas opened in accordance with Regulation (EC) No 747/2001, as amended by this Regulation.(6) In accordance with the new Protocol No 1, the tariff quota and references quantity volumes should be increased from 1 January 2004 to 1 January 2007, on the basis of four equal instalments, each corresponding to 3 % of those volumes.(7) Since the provisions provided for in this Regulation should apply from the date of application of the new Agreement, it is appropriate for this Regulation to enter into force as soon as possible.(8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee,HAS ADOPTED THIS REGULATION:Article 1Annex VII to Regulation (EC) No 747/2001 is replaced by the Annex to this Regulation.Article 2For the quota periods still open on 1 January 2004, the quantities which pursuant to Regulation (EC) No 747/2001 have been put into free circulation in the Community within the tariff quotas with order numbers 09.1311, 09.1313, 09.1329, 09.1339 and 09.1341, shall be taken into account for charging on the tariff quotas laid down in Annex VII to Regulation (EC) No 747/2001, as amended by this Regulation.Article 3This Regulation shall enter into force on the day of its publication in the Official Journal of the European Union.It shall apply from 1 January 2004.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 12 January 2004.For the CommissionFrederik BolkesteinMember of the Commission(1) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Regulation (EC) No 53/2004 (see page 24 of this Official Journal).ANNEX"ANNEX VIIISRAELNotwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of the current regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together.PART A: Tariff quotas>TABLE>PART B: Reference quantities>TABLE>"